Exhibit 10.9
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
AMENDMENT NO. 2 TO


AMENDED & RESTATED SUPPLY AGREEMENT


This Amendment No. 2 to Amended & Restated Supply Agreement (this “Amendment”)
is entered into as of the last date on the signature page hereto, between JINKO
SOLAR CO., LTD., a People’s Republic of China limited liability company
(hereinafter “JINKO”) and HOKU MATERIALS, INC., a Delaware corporation
(hereinafter “HOKU”). HOKU and JINKO are sometimes referred to in the singular
as a “Party” or in the plural as the “Parties.”


Recitals


Whereas, HOKU and JINKO are Parties to that certain Amended & Restated Supply
Agreement, dated as of February 26, 2009, and as amended by Amendment No. 1 on
November 25, 2009 (the “Agreement”), pursuant to which JINKO has agreed to
purchase from HOKU, and HOKU has agreed to sell to JINKO, specified volumes of
polysilicon each year over a nine year period; and


Whereas, HOKU and JINKO desire to further amend certain provisions of the
Agreement as set forth herein to, among other things, reduce the price of
polysilicon per kilogram for the first five (5) years, establish the pricing
mechanism for the remaining four (4) years, and postpone the First Shipment
Date;


NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Amendment, the Parties
hereby agree as follows:


1.
Definitions.
Unless otherwise defined herein, capitalized terms used in this Amendment shall
have the meanings set forth in the Agreement.



2.
Amendments.
The following provisions of the Agreement are amended or amended and restated as
follows.



 
2.1.
The Pricing Schedule on Appendix 1 to the Agreement is hereby amended and
restated such that the price in Year 1 shall be $[*]/kg and the price in Years
[*] shall be $[*]/kg, as follows:



Year
1
2
3
4
5
6
7
8
9
Total
Volume
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
1800
Price
$[*]
$[*]
$[*]
$[*]
$[*]
TBD*
TBD*
TBD*
TBD*
 
Offset
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
$20M



*Pricing in Years 6-9 shall be determined as follows:


 
·
The Price in Year 6-9 shall be determined annually by the Parties three (3)
months prior to the expiration of each Year, beginning in Year 5 of the
Agreement.

 
 
·
If there is a difference greater than or equal to [*]% (+/-) between the
then-effective price pursuant to the Agreement and the average contract price
for the last [*] ([*]) months reported by [*] or another mutually acceptable
third party index (the “Average Index Price”), then the price for such
subsequent Year shall be renegotiated in good faith by the Parties.

 
 

Initials HOKU:  SP 12/16/2010 Initials Jinko:  CKP 12/18/2010

 
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
 

--------------------------------------------------------------------------------

 
 
 
·
If, following [*] days of good faith negotiations, the Parties are unable to
agree on the price, such subsequent Year’s price will be [*].

 
 
·
If the Average Index Price within [*]% (+/-) of the then-effective price under
the Agreement, then the price shall not be renegotiated, and the prior Year’s
price shall continue to be the effective price for such subsequent Year.



 
2.2.
Section 2.3 of the Agreement is hereby amended and restated in its entirety to
read as follows:



“2.3. “First Shipment Date” shall mean the first day after June 30, 2011, when
HOKU shall commence deliveries to JINKO of Product pursuant to this Agreement.”


 
2.3.
Section 2.4 of the Agreement is hereby amended and restated in its entirety to
read as follows:



“2.4 “Facility” shall mean HOKU’s manufacturing facility in Pocatello, Idaho,
USA, including all buildings and other improvements now and hereinafter owned,
developed constructed, or leased by HOKU at such facility and used in the
development, manufacturing, processing, storage, or distribution of Products
together with all machinery and equipment used or usable in operation of such
buildings and improvements.”


 
2.4.
HOKU may make its first shipment to JINKO at any time prior to the First
Shipment Date upon thirty (30) days prior written notice.



 
2.5.
Section 4.3 of the Agreement is hereby amended such that the reference to
November 30, 2010, is changed to June 30, 2011.



 
2.6.
Section 5.2 of the Agreement is hereby amended such that the reference to
December 1, 2010, is changed to July 1, 2011, and the reference to September 1,
2010, is changed to April 1, 2011.



 
2.7.
Section 8.1 is amended by adding the sentence “In case of the replacement, the
respective monthly shipment shall not be deemed as has been made by HOKU until
the delivery of complying Products to JINKO as a replacement.” before the
sentence “No employee, agent or representative of HOKU has the authority to bind
HOKU to any oral representation or warranty concerning the Products.”



 
2.8.
Section 10.1 of the Agreement is hereby amended such that the reference to
December 31, 2010, is changed to August 31, 2011.



 
2.9.
Section 10.2.5 of the Agreement is hereby amended such that the reference to
December 31, 2010, is changed to August 31, 2011.

 
 
3.
This Amendment, together with the Agreement, constitutes the entire agreement
between the Parties concerning the subject matter hereof.  Except as
specifically amended herein, the terms of the Agreement shall continue in full
force and effect without modification or amendment.

 
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 to Amended &
Restated Supply Agreement as of the date first set forth above.
 
JINKO
 
HOKU
           
JINKO SOLAR CO., LTD
 
HOKU MATERIALS, INC.
          By: /s/ Chen Kang Ping    By: /s/ Scott B. Paul   Name: Chen Kang
Ping    Name: Scott B. Paul   Title: CEO   Title:
CEO
   
Authorized Signatory
    Authorized Signatory               Date: 12/18/2010    Date: 12/16/2010  


 

Initials HOKU:  SP 12/16/2010 Initials Jinko:  CKP 12/18/2010

 
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 